IN THE COURT OF APPEALS OF IOWA

                                  No. 18-2044
                              Filed March 4, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CATHERINE WONSOUR NIMELY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Muscatine County, Gary P.

Strausser, District Associate Judge.



      Catherine Nimely appeals her conviction of assault causing bodily injury

following her guilty plea. AFFIRMED.



      Shawn C. McCullough of Powell & McCullough, PLC, Coralville, for

appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and May and Greer, JJ.
                                             2


GREER, Judge.

          Catherine Nimely appeals her conviction and sentence following her guilty

plea, claiming ineffective assistance of counsel. Nimely claims that her counsel

improperly allowed her to plead guilty to assault causing injury when there was

insufficient factual basis to support her plea. We find a sufficient factual basis and

affirm.

          I. Background Facts and Proceedings.

          According to the minutes of testimony, in March 2018, Nimely approached

her thirteen-year-old neighbor, F.B., to babysit her kids. F.B. refused and then

entered her apartment. Nimely, carrying her small child, eventually gained access

to F.B.’s home where she punched and choked F.B. Afterward, Nimely left, and

F.B. called the police. When police arrived, they interviewed F.B., who identified

Nimely as the assailant. F.B. described the facts of the assault to the police. To

confirm the attack, the police officer observed and photographed scratches and

blood on F.B.’s neck.

          With the help of counsel, Nimely entered a written guilty plea to the serious

misdemeanor of assault causing injury. See Iowa Code §§ 708.1, .2(2) (2018). A

section in the written guilty plea stated,

          The Court, in determining whether there is a factual basis for this
          plea of guilty, may make such a determination by examining the
          Minutes of Testimony attached to the Trial Information, by reviewing
          the investigative reports of law enforcement agents . . . , or by asking
          me or counsel to recite and summarize the material facts that would
          be offered at trial.

On the guilty plea, Nimely also handwrote that on March 30, the night of the

assault, she did “[c]ommit an assault causing an injury.” The district court accepted
                                            3


the written guilty plea and sentenced Nimely to a sixty-day term of incarceration,

which it suspended, and placed her on unsupervised probation for two years.

Nimely appeals.

       II. Standard of Review.

       Because a claim of ineffective assistance of counsel is constitutional in

nature, appellate review of this claim is de novo. State v. Scalise, 660 N.W.2d 58,

61–62 (Iowa 2003).

       III. Analysis.

       First the State challenges Nimely’s right to appeal, arguing that Senate File

589, and the subsequent change to Iowa Code sections 814.6 and 814.7, governs

the appellate review of a guilty plea through retroactive application of the

amendments and prevents Nimely from urging ineffective assistance on direct

appeal. The Iowa Supreme Court addressed this in State v. Macke, holding, “Iowa

Code sections 814.6 and 814.7, as amended, do not apply to a direct appeal from

a judgment and sentence entered before July 1, 2019.” 933 N.W.2d 226, 228

(Iowa 2019). The Iowa Supreme Court’s holding is clear, and Nimely’s direct

appeal is proper and reviewable.

       Turning to Nimely’s argument, her only claim on appeal is that her counsel

was ineffective by allowing her to enter a guilty plea without a sufficient factual

basis. As a result, she contends her subsequent conviction and sentence must be

vacated and remanded for a new trial. More specifically, Nimely argues the guilty

plea fails to identify the victim and her injuries sufficient to establish a factual basis.

Although Nimely concedes that the guilty plea has a section that references the

court’s ability to consider the trial information and the minutes of testimony to form
                                         4


a factual basis, she argues that the section is mere boilerplate language which

ought to be more specific and include the factual details of the crime.

       To establish ineffective assistance of counsel, Nimely must prove by a

preponderance of the evidence that (1) counsel failed to perform an essential duty,

and (2) prejudice resulted. State v. Biddle, 652 N.W.2d 191, 203 (Iowa 2002).

Counsel violates an essential duty by allowing a defendant to plead guilty to an

offense without a sufficient factual basis. State v. Philo, 697 N.W.2d 481, 485

(Iowa 2005). In these circumstances, prejudice will be presumed. State v. Ortiz,

789 N.W.2d 761, 764–65 (Iowa 2010).

       When analyzing whether counsel failed to perform an essential duty, “[t]here

is a strong presumption that counsel’s performance meets professional

standards.” State v. Oetken, 613 N.W.2d 679, 683 (Iowa 2000). The burden is on

the defendant to “present an affirmative factual basis establishing inadequate

representation.” Id. Nimely claims that there was insufficient evidence to establish

guilt beyond a reasonable doubt for assault causing injury.

       Because a factual basis argument is not new, we reference long-standing

guidelines:

       The determination of whether there is a factual basis in the record to
       support the charge to which the defendant seeks to plead guilty is an
       objective inquiry that has nothing to do with the state of mind of the
       accused, but everything to do with the state of the record evidence.

State v. Finney, 834 N.W.2d 46, 55 (Iowa 2013).
                                            5


       The court may rely on the minutes of testimony when analyzing the record

for a factual basis. State v. Keene, 630 N.W.2d 579, 581 (Iowa 2001). The record

as a whole must disclose facts to satisfy the elements of the crime.1 Id.

       In contrast, the State claims the minutes of testimony establish the factual

basis and notes Nimely agreed to allow the minutes of testimony to be used as

evidence to find a factual basis for her plea. We agree with the State. There is a

sufficient factual basis to support Nimely’s guilty plea, and relying on the minutes

of testimony to establish the factual basis is proper.

       Consideration of the full record eviscerates Nimely’s position. Here the

record, including the minutes of testimony, establishes the elements of assault

causing injury. F.B.’s statements, as well as the officers’ arrest narratives and

photographs, describe Nimely as the assailant, establish her presence at the crime

scene, and describe the injuries F.B. sustained as a result of Nimely’s assault.

While Nimely may be correct that the section of the guilty plea form advising her

that the court could use the minutes of testimony to establish the factual basis is

boilerplate, this argument provides her no relief. Our case law is clear: the district

court may use the minutes of testimony to establish a factual basis, and the guilty

plea itself is not fatally flawed because the guilty plea fails to contain specific detail

necessary to establish the factual basis. See Finney, 834 N.W.2d at 62 (noting

that in determining whether a factual basis supports a guilty plea, “the entire record

before the district court may be examined” and providing “that insubstantial errors


1 Iowa Code section 708.1 provides, “A person commits an assault when, without
justification, the person does . . . [a]ny act which is intended to cause pain or injury
to, or which is intended to result in physical contact which will be insulting or
offensive to another, coupled with the apparent ability to execute the act.”
                                          6


should not entitle a defendant to relief” because the “relevant inquiry . . . involves

an examination of whether counsel performed poorly by allowing [the defendant]

to plead guilty to a crime for which there was no objective factual basis in the

record”).

       Yet, other than argument, Nimely presented no additional evidence showing

ineffective assistance of counsel beyond pointing to the written guilty plea’s lack of

specific evidence on the document itself. The claim of ineffective assistance of

counsel fails when the document terms and case law allow for courts to review the

minutes of testimony to form a factual basis for guilty pleas. And the minutes of

testimony clearly establish a factual basis. We conclude Nimely has failed to

establish that her counsel breached an essential duty. Her ineffective-assistance

claim fails.

       IV. Conclusion.

       For all of the above stated reasons, we affirm Nimely’s conviction and

sentence.

       AFFIRMED.